office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 iglazman postn-129791-09 uilc date date to robert e cudlip attorney cc lm ctm sd from john p moriarty chief branch income_tax and accounting third party communication none date of communication not applicable subject inclusion in gross_income for federal tax purposes of advance_payments this chief_counsel_advice responds to your request for assistance dated date in which you ask whether taxpayer may use the deferral method of revproc_2004_34 2004_1_cb_991 for advance_payments received in year pursuant to a settlement agreement entered into in year for the reasons described below we conclude that taxpayer may use the deferral method of revproc_2004_34 for advance_payments received in year pursuant to the settlement agreement entered into in year provided the taxpayer’s method of allocating the payment satisfies the requirements of sec_5 of revproc_2004_34 if you have any questions regarding this memorandum or our conclusion please contact innessa glazman pincite-5020 this advice may not be used or cited as precedent legend taxpayer year year year year date date -------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- ------- ------------------ --------------------------- postn-129791-09 --------------------------- ----------------------- ----------------------- -------------- -------------- -------------- ------------------- ------------------- --------------------- date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref issue may taxpayer use the deferral method of revproc_2004_34 2004_1_cb_991 for advance_payments received in year pursuant to a settlement agreement entered into in year conclusion taxpayer may use the deferral method of revproc_2004_34 supra for advance_payments received in year pursuant to the settlement agreement entered into in year provided the taxpayer’s method of allocating the payment satisfies the requirements of sec_5 of revproc_2004_34 facts taxpayer uses an accrual_method of accounting and defers advance_payments as described in revproc_2004_34 supra taxpayer prevailed in patent infringement litigation prior to the years at issue as a result of a settlement in year taxpayer received advance_payments for services and licensing fees taxpayer intends to defer the inclusion of the advance_payments in its gross_income to the next succeeding taxable_year under the provisions of revproc_2004_34 taxpayer is participating in compliance assurance program with respect to year taxpayer settled the patent infringement litigation and entered into a settlement agreement on date in year the settlement agreement accompanied by a term sheet provided that the parties would dismiss certain litigation with prejudice and would enter into a license agreement upon terms set forth in the term sheet the settlement agreement stated that the parties’ counsel would promptly prepare definitive we understand that the director is not at this time challenging whether taxpayer properly elected to defer income under revproc_2004_34 you have not asked for assistance on that issue and we express no opinion on it postn-129791-09 agreements to give effect to the terms of the settlement on date in year the parties executed a license agreement effective date which superseded the term sheet but not the settlement agreement under the settlement taxpayer was to receive total consideration of dollar_figurea consisting of cash in the amount of dollar_figureb and patents valued in the amount of dollar_figurec taxpayer's year ended on date subsequently pursuant to the terms of the license agreement taxpayer received a lump sum cash payment from the other party on date in year in the amount of dollar_figureb this payment was partial consideration for i royalties for licensed products sold by the other party during and prior to year ii pre-paid royalties for sales of covered products during the term of the license agreement and iii a fully paid-up license for licensed products on date in year taxpayer received the patents the license agreement expires in year in its applicable_financial_statement for year taxpayer recognized dollar_figured as payment for royalties payable for licensed products sold by the other party during and prior to year the remaining portion of the cash payment of dollar_figureb and the value of the patents dollar_figurec were booked as deferred revenue for financial_accounting purposes taxpayer will recognize this remainder as deferred revenue in its applicable_financial_statement in the amount of dollar_figuree for year and the amount of dollar_figuref for year law and analysis sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period sec_1 a of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy all the events that fix the right to receive income generally occur when the required performance occurs payment is due to the taxpayer or payment is received by the taxpayer whichever happens earliest see revrul_84_31 1984_1_cb_127 revproc_2004_34 supra generally permits a taxpayer to defer the inclusion in gross_income of advance_payments to the next succeeding taxable_year a payment is an advance_payment within the meaning of revproc_2004_34 if including the payment in gross_income for the taxable_year of receipt is a permissible method_of_accounting for federal_income_tax purposes the payment is recognized by the taxpayer in whole or in part in revenues in its applicable_financial_statement for a subsequent taxable_year and the payment is for certain specified activities including the performance of services or the use of intellectual_property see section dollar_figure of revproc_2004_34 postn-129791-09 further a taxpayer that receives a payment that is partially attributable to payments for services or the use of intellectual_property may use the deferral method for the portion of the payment allocable to such items provided that the taxpayer’s method for determining the portion of the payment allocable to such items is based on objective criteria see sec_4 and a of revproc_2004_34 in the present case taxpayer received consideration of dollar_figurea in year pursuant to the agreement settling the patent infringement litigation a portion of this amount dollar_figured was for licensed products sold by the other party during and prior to year as a result of the patent infringement settlement agreement taxpayer had a fixed_right in year to receive the portion of the settlement payment attributable to licensed products sold during and prior to year and the amount could be determined with reasonable accuracy see revrul_84_31 supra taxpayer recognized this amount dollar_figured in revenues in year on its applicable_financial_statement accordingly this amount is not an advance_payment as defined in section dollar_figure of revproc_2004_34 the remaining portion of the dollar_figurea consideration was received in year and its inclusion in gross_income in year would be a permissible method_of_accounting for federal_income_tax purposes under revproc_84_31 supra of this amount dollar_figuref will be recognized by taxpayer in its applicable_financial_statement for year accordingly dollar_figuref is an advance_payment within the meaning of section dollar_figure of revproc_2004_34 this payment may be deferred under the provisions of revproc_2004_34 provided the taxpayer’s method of allocating the consideration between year and year satisfies the requirements of sec_5 of revproc_2004_34 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views 2for purposes of this memorandum we assume that this portion can be determined using objective criteria in accordance with sec_5 of revproc_2004_34 this should be verified by the director
